Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office action in response to a RCE filed on 3/30/21. Claims 17-23 and 33 remain and are pending review in this Office action. Claims 1-16 have been cancelled. Claims 24-32 and 34-36 have been withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawada et al (US2017/0014905A1). At the outset, the Examiner would like to note that claims 17-21 (including claims 22-23 and 33) are directed to an apparatus capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the claimed apparatus.

Regarding claim 17, Kawada teaches:
an apparatus (Figures 1-5) capable of being used for additively manufacturing three-dimensional objects ([0002]), the apparatus comprising: 
a beam generation device (laser irradiation device (9)) capable of being configured to generate an energy beam and capable of selectively solidifying sequential layers of a construction material (metal powder); the construction material being in a particulate form that can capable of being solidified by the energy beam (Abstract, [0002,0059]);
Figures 1 and 3 
a coating device (recoater head (3)) capable of being configured to apply the sequential layers of the construction material onto a construction plane (horizontal plane of table (2) as shown in Figures 1 and 3) ([0016,0041]), the sequential layers of the construction material at least partially supported by a powder module (material holding wall (62)) ([0034]),
Figures 1-3 
wherein the coating device (3) comprises a blade-like coating element, 
see annotated drawing of Figure 4 below 
the blade-like coating element having at least one flow opening comprising a diffuser and/or a nozzle (first blowout port (F1)) arranged about an outer surface of the coating device (3), wherein the diffuser and/or a nozzle (F1) is aligned (see annotated drawing of Figure 4 below) to be capable of discharging a flow of gas (nitrogen gas) which is capable of being directed at the applied sequential layers of the construction material (Examiner notes, as mentioned above, that the sequential layers of the construction material (metal powder) is layered by said recoater head (3) ([0016,0041]) which is sintered by a laser beam (Abstract,[0002,0059]). Examiner also notes that said laser beam during said sintering of said metal powder causes fumes/smoke (which is comprised of fine metal particles from said metal powder) to be generated ([0005,0023]); and wherein fresh nitrogen gas is ejected from the first blowout port (F1) near a generation source of the fumes to remove fumes that have just been generated from the irradiation path of the laser beam ([0068]). Thus, the generation source of the fumes and the area where the fumes have just been generated would necessarily be an area where said laser beam contacts said metal powder on the construction plane (which is the sequential layers applied) during said sintering which results in said fumes. That is, the initial generation of said fumes (generation source and area where the fumes have just been generated) is the area where said laser beam contacts said metal powder on the construction plane. Thus, a portion of said initial generation of said fumes would necessarily be on the improving quality (since said fine metal partices in said fumes do not fall and mix with fresh powder) and safety ([0023,0005]). This would in turn allow said laser beam to irradiate effectively thereby improving production efficiency since said fumes are not drifting which may block said laser beam which in turn causes sintering failure ([0023,0005]). Thus, in order to reduce or prevent said fumes from drifting to achieve the underlined-bolded benefits, said ejected fresh nitrogen gas would necessarily be ejected at least near the underlined area.) and at least partially parallel (lateral flow) to the construction plane to be capable of fluidizing at least a portion of the construction material while on the construction plane during and/or after application of the construction material as a construction material layer ([0067-0068,0050]) (Examiner notes that said nitrogen gas is ejected from said first blowout port (F1) in a lateral flow to remove fumes that have been generated from the irradiation path of the laser beam ([0067-0068,0050]), wherein said fume comprised of fine metal particles from 
see annotated drawing of Figure 4 below and Figures 1-3 and 5 



    PNG
    media_image1.png
    953
    1135
    media_image1.png
    Greyscale















Regarding claim 18, Kowada teaches:
wherein the at least one flow opening (F1) is capable of being configured and arranged such that a majority of the gas flows substantially parallel (lateral flow) to the construction plane ([0067-0068,0050]).
see annotated drawing of Figure 4 above and Figures 1 and 3 
Regarding claim 19, Kowada teaches:
wherein the at least one flow opening (F1) is configured and arranged such that at least some of the gas flows angularly-relative to the construction plane (Examiner notes that as said nitrogen gas is ejected from and flow past said first blowout port (F1) ([0068,0050]) at a distance, there will be a portion of said nitrogen gas that will lose a certain amount of pressure (relative to the pressure at said first blowout port (F1)) to some degree. Due to this loss in pressure, said portion of said nitrogen gas will flow angularly to some degree relative to said construction plane as claimed.).
see annotated drawing of Figure 4 above and Figures 1 and 3 
Regarding claim 20, Kowada teaches:
wherein the gas comprises an inert gas (nitrogen gas) ([0067-0068,0045]).  
Regarding claim 21, Kowada teaches:
comprising a plurality of flow openings (F1) (see annotated drawing of Figure 4 above), respective ones of the plurality of flow openings comprising at least one diffuser element (F1).
see annotated drawing of Figure 4 above and Figures 1 and 3 
Examiner notes that it is well-known that the behavior of gas flow (laminar flow or turbulent flow) through a closed channel (in the instant case, said first blow out port (F1) comprising a plurality of flow openings as mentioned above) depends on the velocity and viscosity of said gas. Accordingly, the laminar gas flow as recited in the instant claim does not further limit the structural limitation of the claimed apparatus since the gas (including its flow behavior) is considered as material worked upon by the apparatus and is merely intended used of the claimed apparatus. See MPEP 2114-2115. Additionally, since Kowada teaches all of the structural limitations of the claimed apparatus including the plurality of flow openings and because Applicant specification does not teach any special feature of the claimed flow openings that contribute to the claimed laminar gas flow, therefore said plurality of flow openings of said first blow out port (F1) as taught by Kowada is capable of providing a laminar gas flow as claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al (US2017/0014905A1) in view of Cima et al. (US5387380).
Regarding claims 22-23 and 33,
Kawada is silent to a vibration device comprising a vibration generation element and wherein said vibration device is arranged in or on the powder chamber wall as recited in the instant claims.
However, Kawada does teach that said construction material (powder) is supported at least partly by a vertical rod (W drive device (24)) within said container (62) having a powder chamber wall ([0034-0035]) as shown in Figures 1-3.
Cima, which is in the same field of endeavor, teaches that it is known in the art to indirectly provide mechanical vibrations to powder particles (62) within 
Figure 3
Examiner notes that said mechanical vibrations allow for said powder particles (62) to be packed at relatively high densities or lower density depending on the application (C4L59-63, C5L1-6).
Examiner also notes that said vibrating transducer system (61) is capable of producing a certain vibration characteristic as claimed and wherein said vibration transmission element (vertical rod) is capable of providing said mechanical vibrations during and/or after application of said powder particles (62) as a powder particles (62) layer as claimed.   
If a certain density of Kawada’s powder is desired for its intended use, then it would have been obvious to one having ordinary skilled in the art to incorporate said vibrating transducer system (61) such that a portion of said vibrating transducer system (61) wraps around Kawada’s W drive device (24).

Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered.
Regarding amended claim 17, Applicant raised the following issues:
Argument #1: Applicant essentially argued that Kawada does not teach fluidization of sequential layers of build material while they are on the construction plane
Responding to Argument #1: In response, the Examiner note that claim 17 only require that the apparatus “fluidize at least a portion of the construction material while on the construction plane” and wherein “a flow of gas directed at the applied sequential layers of the construction material”. Thus, if a portion of the construction material while on the construction plane, which has been applied in sequential layers, is fluidized then the claim is met. As such, the Examiner submits, as demonstrated in the aforementioned rejection above, that Kawada teaches ejecting fresh nitrogen gas at least near an area where the laser beam (during sintering) contacts the metal powder (which has been applied in sequential layers) on the construction plane, which is the area where the generation source of the fumes and the area where the fumes have just been generated. That is, the initial generation of said fumes (generation source and area where the fumes have just been generated) is the area where said laser beam contacts said metal powder on the construction plane. Thus, a portion of said initial generation of said fumes would necessarily be on the construction plane. As such, the Examiner submit that said ejected fresh nitrogen gas would necessarily be ejected at least near the underlined area such that the initial generation of fumes and a portion of said powder material on the construction plane at least where the laser beam contacts (that is not fumes) would be necessarily be fluidized to some degree.
Argument #2: 1) Applicant argued that Kawada only discloses purported fluidization (as characterized by the Examiner) of metal particles in the fumes that are rising from the construction plane, and explicitly not fluidization of build 
Responding to Argument #2: With respect to all of the arguments, the Examiner would like to first point out to Applicant that claim 17 is directed toward an apparatus. As such, the fact finding for anticipation or obviousness should be directed toward the structural limitation of an apparatus comprising a diffuser/and or nozzle arranged about an outer surface of the coating device capable of discharging a flow of gas at least partially parallel to the construction plane to be capable of fluidizing at least a portion of the construction material during and/or after application of the construction material as a construction material layer (see MPEP 2114-2115) (emphasis added). As set forth in the mentioned MPEP Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). If the apparatus of the prior art meets all the structural limitation of the claimed apparatus and the difference between the prior art apparatus and the claimed apparatus was the use of the apparatus, then the manner or method in which such apparatus is to be utilized is not relevant to the issue of patentability of the apparatus itself. In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). An apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).Therefore, the patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int'l lnc. v. Coolsavings.com Inc., 289 F.3d 801,809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313,315-16 (CCPA 1949). In that respect, the Examiner submits that Kawada teaches an apparatus (Figures 1-5) comprising a diffuser and/or a nozzle (first blowout port (F1)) arranged about an outer surface of a coating device (3) and capable of discharging a flow of gas (nitrogen gas) which is capable of being directed at the applied sequential layers an area where said laser beam contacts said metal powder on the construction plane (which is the sequential layers applied) during said sintering which results in said fumes. That is, the initial generation of said fumes (generation source and area where the fumes have just been generated) is the area where said laser beam contacts said metal powder on the construction plane. Thus, a portion of said initial generation of said fumes would necessarily be on the construction shape. As such, the Examiner submit that said ejected fresh nitrogen gas would necessarily be ejected at least near the underlined area such that the initial generation of fumes and a portion of said powder material on the construction plane at least where the laser beam contacts (that is not fumes) would be necessarily be fluidized to some degree. This is especially true when considering the fact that said fumes are removed to reduce or prevent the fine metal particles from said fumes from drifting in the molding chamber thereby improving quality (since said fine metal partices in said fumes do not fall and mix with fresh powder) and safety ([0023,0005]). This would in turn allow said laser beam to irradiate effectively thereby improving production efficiency since said fumes are not drifting which may block said laser beam which in turn causes sintering failure ([0023,0005]). Thus, in order to reduce or prevent said fumes from drifting to achieve the underlined-bolded benefits, said ejected fresh nitrogen gas would necessarily be ejected at least near the underlined area.) and at least partially parallel (lateral flow) to the construction plane to be capable of fluidizing at least a portion of the construction material while on the construction plane during and/or after application of the construction material as a construction material layer ([0067-0068,0050]) (Examiner notes that said nitrogen gas is ejected from said first blowout port (F1) in a lateral flow to remove fumes that have been generated from the irradiation path of the laser beam ([0067-0068,0050]), wherein said fume comprised of fine metal particles from said metal powder ([0005,0023], Abstract). As for fluidizing at least a portion of the construction material while on the construction plane, the Examiner submits that this limitation is taught by Kawada as demonstrated above.). Claim 17 does not exclude or teach against fluidizing the fume. Nor does claim 17 require that the entire construction material is fluidize. Additionally regarding the fourth argument, the Examiner submits that Kawada teaches that the fan (54) (Figure 1) does not disturb said metal powder and not said nitrogen gas as alleged by Applicant ([0069,0014,0049]). Additionally regarding the fifth and sixth 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NINH V LE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744